            Case 1:20-cv-01230-JLT Document 4 Filed 10/29/20 Page 1 of 2


1
2
3

4
5
6

7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES LUE MOUA,                                 )   Case No.: 1:20-cv-1230 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PLAINTIFF’S MOTION
                                                     )   AND LIFTING STAY FOR THE PURPOSE OF
13          v.                                           SERVICE OF THE COMPLAINT
                                                     )
14   ANDREW SAUL,                                    )
                                                     )   ORDER DIRECTING THE CLERK TO ISSUE
     Commissioner of Social Security,
                                                     )   SUMMONS, SOCIAL SECURITY CASE
15
                    Defendant.                       )   DOCUMENTS, AND SCHEDULING ORDER
16                                                   )
17          On August 31, 2020, Plaintiff initiated this action by filing a complaint for judicial review of
18   the administrative decision denying an application for Social Security benefits. (Doc. 1) The Clerk’s
19   Office issued a notice indicating that “[n]o summons or briefing schedule will issue” until the stay
20   imposed by General Order 615 was lifted. Plaintiff requests the stay be lifted for service (Doc. 3), and
21   the Court finds it is appropriate for the summons and new case documents to be issued. Accordingly,
22   the Court ORDERS:
23          1.      Plaintiff’s motion to lift the stay for limited purposes (Doc. 3) is GRANTED;
24          2.      The stay in this action is LIFTED for the limited purpose of service of the Complaint
25   upon the Commissioner of Social Security;
26          3.      The Clerk of Court is DIRECTED to issue summons as to Andrew Saul, Commissioner
27   of Social Security;
28          4.      The Clerk of Court is DIRECTED to issue and serve Plaintiff with Social Security Case

                                                         1
            Case 1:20-cv-01230-JLT Document 4 Filed 10/29/20 Page 2 of 2


1    Documents, including the Scheduling Order, Order regarding Consent, the Consent Form, and USM-

2    285 Forms;

3            5.      The U.S. Marshal is DIRECTED to serve a copy of the complaint, summons, and the

4    order granting Plaintiff’s motion to proceed in forma pauperis (Doc. 3) upon the defendant as directed

5    by Plaintiff in the USM Forms; and

6            6       After service, the matter will remain stayed until the administrative record is filed or

7    further order of the Court lifting the stay.

8
9    IT IS SO ORDERED.

10       Dated:     October 28, 2020                            /s/ Jennifer L. Thurston
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13

14
15
16
17

18
19
20
21

22
23
24

25
26
27
28

                                                          2
